DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHITAKE et al (US 2007/0003701).
	Claim 1:  Yoshitake teaches method of making granulated silica comprising hydrophobizing silica powder with a Si atom-containing hydrophobizing agent and following with or simultaneously granulating silica powder by use of water (para. 0018-0025); the silica powder having a primary particle size of 5 nm or larger (Yoshitake, para. 0032) which is within the claimed range of 5 to 50 nm. 
	Claim 2:  The silica powder is a colloidal silica (para. 0040) therefore, it can be wet or dry silica.
	Claims 3-4:  The hydrophobizing agent is an organosilazane compound (para. 0024).
	Claim 5:  Yoshitake employs a Pfaudler impeller (para. 0049, 0052, 0055, Examples 1-5) which is an agitating granulator (See attachment: Pfaudler brochure).
	Claims 6-9:  The process further comprises a drying step by heating up to 200oC which is higher than the boiling point of water and thus the drying step removes the water after the granulating step (Yoshitake, para. 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHITAKE et al (US 2007/0003701) in view of KONYA et al (US 2003/0103890).
	Yoshitake teaches the claimed method as discussed above; however, Yoshitake does not teach the step of heat-treating after the drying step of the hydrophobized silica.  Konya teaches heat-treating a hydrophobized silica from 100 to 300oC in order to enhance hydrophobization (Konya, para. 0017 and 0019).  In light of this teaching of Konya, the POSITA would be motivated to follow the drying step of Yoshitake method with the heat-treating step of Konya in order to improve the hydrophobization of the silica powder.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 7, 2022